Citation Nr: 0934958	
Decision Date: 09/17/09    Archive Date: 09/23/09

DOCKET NO.  08-05 935	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1. Entitlement to a rating in excess of 10 percent for 
posttraumatic tension headaches secondary to head trauma 
prior to June 6, 2006.

2. Entitlement to a rating in excess of 30 percent for 
posttraumatic tension headaches secondary to head trauma from 
June 6, 2006.


REPRESENTATION

Appellant represented by:	Anthony J. Seubert, Esq.


ATTORNEY FOR THE BOARD

E.B. Joyner, Counsel



INTRODUCTION

The Veteran served on active duty from September 1961 to 
September 1963.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from an October 2007 
rating decision by the Department of Veterans Affairs (VA) 
Regional Office (RO) in New York, New York, which denied a 
rating in excess of 10 percent for posttraumatic tension 
headaches secondary to head trauma.  Thereafter, in April 
2008, the RO increased the rating for posttraumatic tension 
headaches to 30 percent, effective June 8, 2006, the date of 
a VA examination.  


FINDINGS OF FACT

1.  A claim for an increased rating for posttraumatic tension 
headaches was received on March 31, 2005.

2.  The Veteran's posttraumatic tension headaches have been 
manifested by characteristic prostrating attacks occurring on 
an average once a month over the last several months; there 
is no evidence of very frequent completely prostrating and 
prolonged attacks which are productive of severe economic 
inadaptability.


CONCLUSIONS OF LAW

1.  The criteria for a rating of 30 percent for posttraumatic 
tension headaches met as of March 31, 2005.  38 U.S.C.A. § 
1155, 5107 (West 2002); 38 C.F.R. §§ 3.400, 4.7, 4.20, 
4.124a, Diagnostic Code 8100 (2008).

2.  The criteria for a rating in excess of 30 percent for 
posttraumatic tension headaches have not been met.  38 
U.S.C.A. § 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.20, 
4.124a, Diagnostic Code 8100 (2008).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2008)) redefined VA's duty to assist a 
claimant in the development of a claim.  VA regulations for 
the implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008). 
 Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); C.F.R. § 3.159(b)(1) (2008).  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

The Board notes that 38 C.F.R. 3.159 was recently amended to 
eliminate the requirement that VA request that a claimant 
submit any evidence in his or her possession that might 
substantiate the claim.  38 C.F.R. § 3.159 (2008). 

In Pelegrini, the United States Court of Appeals for Veterans 
Claims (Court) held that VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable adjudication by the RO. 

The Court has also held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include:  1) veteran status; 2) existence of a 
disability; 3) a connection between the veteran's service and 
the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must inform a claimant that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  

In this case, in letters dated in June 2007, April 2008, and 
February 2009, the RO provided notice to the Veteran 
regarding what information and evidence is needed to 
substantiate a claim, as well as what information and 
evidence must be submitted by the Veteran, and what 
information and evidence will be obtained by VA.  In 
addition, the April 2008 and February 2009 letters advised 
the Veteran of the type of evidence needed to establish a 
disability rating and  an effective date.  Id.  The claim was 
last readjudicated in May 2009.  Id.

As the Dingess notice came after the initial adjudication of 
the claim, the timing of the notice did not comply with the 
requirement that the notice must precede the adjudication.  
The timing deficiency was remedied by the fact that the 
Veteran's claim was readjudicated by the RO in May 2009, 
after proper VCAA notice was provided and after the Veteran 
had an opportunity to respond.  Mayfield v. Nicholson, 444 
F.3d 1328 (2006).  The Board concludes that the duty to 
notify has been met.
  
The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
Veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
Veteran's service treatment records, VA treatment records and 
examination reports, and private treatment records.  Also of 
record and considered in connection with the appeal are 
various written statements submitted by the Veteran and his 
representative.  

As discussed above, the Veteran was notified and aware of the 
evidence needed to substantiate his claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  The Veteran was an active 
participant in the claims process, identifying pertinent 
medical evidence and submitting evidence.  Thus, he has been 
provided with a meaningful opportunity to participate in the 
claims process and has done so.  Any error in the sequence of 
events or content of the notice is not shown to have any 
effect on the case or to cause injury to the Veteran. 
 Therefore, any such error is harmless and does not prohibit 
consideration of this matter on the merits.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); see 
also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998).  

Increased Rating Legal Authority

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average 
impairment of earning capacity resulting from disability.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be 
reviewed in relation to their history.  38 C.F.R. § 4.1.  
Other applicable, general policy considerations are:  
interpreting reports of examination in light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability, 38 C.F.R. § 4.2; 
resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations apply, 
assigning a higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disabilities upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The 
analysis in the following decision is therefore undertaken 
with consideration of the possibility that different ratings 
may be warranted for different time periods. 

Analysis

The Board has reviewed all the evidence in the appellant's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the appellant 
or obtained on his behalf be discussed in detail.  Rather, 
the Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

The Veteran's posttraumatic tension headaches are assigned a 
30 percent rating under 38 C.F.R. § 4.124a, Diagnostic Code 
8100, which provides that migraine headaches are rated based 
upon their frequency and severity.  A 10 percent rating is 
warranted for migraines with characteristic prostrating 
attacks averaging one in two months over the last several 
months.  A 30 percent evaluation is warranted for migraines 
with characteristic prostrating attacks occurring on an 
average once a month over the last several months.  A 50 
percent evaluation is warranted for migraines with very 
frequent, completely prostrating and prolonged attacks 
productive of severe economic inadaptability.  

Although the Veteran is diagnosed with posttraumatic tension 
headaches and not migraine headaches, his posttraumatic 
headaches are rated by analogy under the code for migraine 
headaches.  The Board notes that it is permissible to rate 
under a closely related disease or injury in which not only 
the function affected, but the anatomical localization and 
symptomatology, are closely analogous.  38 C.F.R. § 4.20.

With regard to the Veteran's initial in-service injury, the 
Board notes that the service treatment records note that a 
falling tree struck him on the back, neck and head.  He did 
not lose consciousness and there was no evidence of fracture 
or other physical abnormality.  X-ray studies were negative 
for skull series, cervical spine, and rib detail.  He began 
having headaches shortly after the injury.  Exam revealed no 
edema and no evidence of increased pressure.  The separation 
exam report notes complaints of headaches, but no other 
symptoms related to the injury.  In light of this evidence, 
the Board finds that the Veteran's posttraumatic headaches 
are most appropriately rated under the code for migraine 
headaches.  There is no evidence of, nor has there ever been 
any evidence of, any other symptom(s) associated with brain 
disease due to trauma/traumatic brain injury.  Therefore, the 
codes for rating brain disease due to trauma/traumatic brain 
injury are not applicable in the instant case.

VA treatment records from June 5, 2006 note that the Veteran 
gets headaches every day or every other day since his head 
trauma in the military.  He was seen by a neurosurgeon who 
told him that he may have chronic headaches.  He reportedly 
had not gotten relief from the headaches with cold 
compresses.  The Veteran indicated that the headaches are not 
getting better and that they have increased in severity.

A June 2006 VA exam report notes that the Veteran has had 
continuous headaches since service.  The headaches were 
described as dull and aching.  They range in severity from 
minor to 9/10.  They occur daily and the Veteran does not get 
relief with over-the-counter medication.  The headaches last 
all day, and occasionally they last all night.  It was noted 
that the Veteran works during his headaches.  Physical exam 
was normal.  The diagnosis was tension headaches related to 
the incident in service when the Veteran was struck in the 
head.  

July 2006 VA medical records show that the Veteran developed 
progressive headaches and an episode of slurred speech.  He 
also reported slight facial droop.  An MRI of the brain 
showed a solitary enhancing lesion in the right frontal lobe 
consistent with metastatic cancer.  He underwent radiation 
treatment.  Thereafter, an October 2006 MRI showed some 
improvement and no new lesions.

In VA and private medical records dated in December 2006, no 
headaches were reported.  The Veteran also denied nausea, 
vomiting, visual disturbances and motor weakness.  

A January 2007 VA treatment record notes no complaints of 
headaches.  A July 2007 VA treatment record notes the 
Veteran's history of headaches since service, status post 
head trauma.  The headaches occur five to six days a week.  
They are frontal-vertex, dull, aching, and only slightly 
better with aspirin.  The headaches have increased since July 
2006.  The anxiety about his condition makes his headaches 
worse.  Neurological exam was grossly normal.  The diagnosis 
was posttraumatic headaches and increased headaches secondary 
to anxiety secondary to cancer.  

A November 2007 VA treatment record notes that the Veteran 
described daily headaches, which are dull, last two to three 
hours, and are alleviated by rest and closing his eyes.  

A June 2008 VA treatment record notes that the Veteran 
reportedly quit his job due to increased headaches.  He 
denied dizziness, loss of consciousness, seizures, vertigo, 
paresthesias, weakness of extremities, difficulty speaking, 
chewing or swallowing, and fever/chills.  His headaches have 
been the same since he quit his job.  

VA treatment records from July to November 2008 note chronic 
headaches.  It was noted in November 2008 that the headaches 
were increasing; but, it was also noted that he has headaches 
as always.  The medical reports indicate that the Veteran has 
stage IV disease.

Given the abovementioned medical evidence, the Board finds 
that the Veteran's posttraumatic headaches are appropriately 
rated as 30 percent disabling throughout the entire period of 
the claim.  A higher, 50 percent rating is not warranted 
because there is no evidence of very frequent, completely 
prostrating and prolonged attacks productive of severe 
economic inadaptability.  In this regard, the evidence shows 
that the Veteran's headaches are dull, aching, last two to 
three hours, and are alleviated by rest and closing his eyes.  
They do occur almost daily and in June 2006 they were 
described as lasting all day and all night.  However, in July 
2006 the Veteran was diagnosed with metastatic brain cancer.  
After this diagnosis was rendered, the Veteran underwent 
chemotherapy.  Thereafter, the headaches were no longer 
described as lasting all day and all night.  In fact, the 
vast majority of the medical evidence does not reflect that 
the headaches are completely prostrating and prolonged.  The 
majority of the medical evidence also does not reflect that 
the headaches are productive of severe economic 
inadaptability.  The Board notes that the Veteran was 
employed and was able to work through his headaches in 2006.  
However, medical records from 2008 indicate that the Veteran 
quit his job due to his headaches.  The Board also notes that 
in 2008, the medical evidence shows that all therapy was now 
palliative in nature given the fact that the Veteran now has 
stage IV disease.  In light of this medical opinion, the 
Board finds that the posttraumatic headaches due to head 
trauma alone are not the cause of any severe economic 
inadaptability.  

Accordingly, the Veteran's posttraumatic tension headaches 
secondary to head trauma are appropriately rated as 30 
percent disabling throughout the period of the claim.  

The Board does observe, however, that the Veteran's claim for 
an increased rating was received on March 31, 2005. A review 
of the record shows that the effective date for the 30 
percent evaluation should be the date of receipt of the 
claim, not the date of the June 6, 2006 VA examination. An 
earlier date is not warranted as VA treatment reports do not 
establish a worsening of the disability at issue during the 
one year prior to March 31, 2005. See 38 C.F.R. 
§ 3.400(o)(2). 

In reaching these conclusions, the Board has considered the 
applicability of the benefit of the doubt doctrine.  See 38 
U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 
(Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 
(1990).   

At no time during the appeal period have the Veteran's 
service-connected posttraumatic headaches due to head trauma 
been manifested by greater disability than contemplated by 
the currently assigned rating under the designated diagnostic 
code.  Accordingly, staged ratings are not in order and the 
assigned rating is appropriate for the entire period of the 
Veteran's appeal.  Fenderson v. West, 12 Vet. App. 119, 126 
(1999).

The Board has also considered whether the Veteran's headache 
disability presents an exceptional or unusual disability 
picture as to render impractical the application of the 
regular schedular standards such that referral to the 
appropriate officials for consideration of an extra-schedular 
rating is warranted.  See 38 C.F.R. § 3.321(b)(1) (2007); 
Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  In this 
regard, the Board notes that the Veteran's disability, in and 
of itself, has not been shown to objectively interfere 
markedly with employment (i.e., beyond that contemplated in 
the assigned rating), to warrant frequent periods of 
hospitalization, or to otherwise render impractical the 
application of the regular schedular standards.  Therefore, 
the Board finds that the criteria for submission for 
consideration of an extra-schedular rating are not met.


ORDER

Entitlement to a rating of 30 percent for posttraumatic 
headaches secondary to head trauma as of March 31, 2005 is 
granted, subject to the law and regulations governing the 
payment of monetary benefits.

Entitlement to a rating in excess of 30 percent for 
posttraumatic headaches secondary to head trauma is denied.



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


